Citation Nr: 0948555	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to May 
1966.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from April 2004 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (the RO) in Des Moines, Iowa.

In an August 1966 rating decision, the RO granted service 
connection for a disorder denominated "psychophysiological 
nervous system reaction, musculoskeletal type, with 
arthritis, due to back strain".  A 10 percent disability 
rating was assigned.

In its April 2004 decision, the RO denied service connection 
for a right shoulder condition, and continued the 10 percent 
disability rating for the service-connected disorder of the 
lumbar spine, which it redenominated as "degenerative disc 
disease, lumbar spine".  

In its December 2006 decision, the RO granted an increased 
rating to 20 percent disabling for the service-connected 
degenerative disc disease of the lumbar spine, effective 
September 18, 2003.  The Veteran has not indicated 
satisfaction with this rating; thus the increased rating 
issue remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a Veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].   

In July 2005 and February 2007, the Veteran and his spouse 
testified at formal hearings held at the RO before a Decision 
Review Officer.  

Matters not on appeal

In the December 2006 rating decision, the RO granted service 
connection for radiculopathy of the bilateral lower 
extremities (claimed as a bilateral hip condition) with a 
rating of 10 percent assigned for each lower extremity.  The 
Veteran did not appeal that decision.  

In its December 2006 rating decision, the RO denied service 
connection for a neck condition and for headaches.  The 
Veteran filed a notice of disagreement as to these issues, 
but he did not perfect his appeal by filing a substantive 
appeal (VA Form 9).  In its December 2006 decision, the RO 
also denied service connection for a right shoulder condition 
as secondary to a neck condition.  The Veteran did not appeal 
that decision.

Therefore, the above referenced issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  They will be discussed no further herein.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
indicates that the Veteran does not currently have a right 
shoulder disability. 

2.  The competent medical evidence of record indicates that 
the Veteran's service-connected degenerative disc disease of 
the lumbar spine is currently manifested by pain, limitation 
of motion and muscle spasm.  

3.  The evidence does not show that the Veteran's service-
connected degenerative disc disease of the lumbar spine is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.




CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an increased disability rating higher 
than 20 percent for the service-connected lumbar spine 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.71, 4.71a, Diagnostic Codes 5003, 5292 
(2002); 38 C.F.R. §§  4.71, 4.71a, Diagnostic Codes 5003, 
5242 (2009).

3.  Application of extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
right shoulder disability and an increased disability rating 
for service-connected degenerative joint disease of his 
lumbar spine.
 
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues being decided on 
appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Veteran was informed of the evidentiary requirements to 
substantiate a claim for service connection and for increased 
rating in a letter from the RO dated January 31, 2004.  The 
Veteran was informed that the evidence for service connection 
must show that he had an injury in military service or a 
disease that began in or was made worse during military 
service, or an event in military service causing injury or 
disease.  He was also informed that to establish an increased 
rating, the evidence must show that his service-connected 
condition has worsened.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the January 2004 letter.  
Specifically, the Veteran was advised that VA is responsible 
for obtaining relevant records from any Federal agency, 
including records kept by VA Medical Centers.  The letter 
also informed the Veteran that VA would make reasonable 
efforts to obtain the Veteran's private medical records, 
employment records, or records from state or local government 
agencies.  Included with the letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letter asked that the Veteran complete this release 
so that VA could obtain records on his behalf.

The VCAA letter further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency" 

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the 
January 2004 VCAA letter, page 2.  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments [which apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008], among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006. The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the March 2006 VCAA letter 
advised the Veteran as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 
letter from the RO.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  

The RO sent the Veteran a letter dated July 15, 2008 that 
specifically referenced Vazquez-Flores v. Peake.    The Board 
further notes that the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In the present case, 
some of the required VCAA notice relating to the Dingess 
decision was not provided prior to the RO's April 2004 
decision.  This was not prejudicial to the Veteran since he 
was subsequently provided adequate notice and was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims.  Thus, even though some of the required VCAA 
notice came after the initial adjudication, there is no 
prejudice to the Veteran.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) [a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim].  
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, the RO has obtained the 
Veteran's service treatment records, and his VA outpatient 
and private treatment records.  

Additionally, the Veteran was provided with VA examinations 
in February 2004, October 2006, and March 2007.  The reports 
of these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has retained the 
services of a service organization representative, and has 
been accorded the opportunity to present evidence and 
argument in support of his claim.  Most recently, his 
accredited representative presented written argument dated 
November 24, 2009.  As was noted in the Introduction, the 
Veteran testified at two hearings held at the RO before a 
Decision Review Officer during July 2005 and February 2007.

Accordingly, the Board will proceed to a decision as to the 
issues being decided on appeal.

1.  Entitlement to service connection for a right shoulder 
disability.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

Initial matter- clarification of issue on appeal

The Board notes that the Veteran filed his claim of service 
connection for a right shoulder disability in September 2003 
on a direct service connection basis.  
The current appeal has been presented and adjudicated on that 
basis.

At the July 2005 hearing, the Veteran's representative added 
a claim of entitlement to service connection for a cervical 
spine condition.  In September 2006, the Veteran filed a new 
claim of entitlement to service connection for a right 
shoulder disability, claimed as secondary to the cervical 
spine condition.   

In its December 2006 rating decision, the RO denied service 
connection for a cervical spine disability (denominated as a 
"neck condition".  The RO also denied service connection 
for a right shoulder condition as secondary to a neck 
condition.
As was noted in the Introduction, the Veteran did not perfect 
an appeal as to either issue.

Thus, the issue before the Board is entitlement to service 
connection for a right shoulder disability on a direct basis.

Discussion

Hickson element (1) requires medical evidence of a current 
disability.  In this regard, the Veteran has presented no 
evidence of a specific right shoulder disability.  He 
complains of pain radiating to his right shoulder muscles 
from his cervical spine.  

There is no competent medical evidence in the record which 
indicates that the Veteran has a right shoulder disability.  
Rather, the medical evidence indicates that the source of the 
Veteran's right shoulder discomfort is a cervical spine 
disorder.  

Specifically, in an April 2006 letter, the Veteran's private 
chiropractor, Dr. J.S., noted that the Veteran has cervical 
pain with some extension to the shoulders.  At an October 
2006 VA examination of his cervical spine, the Veteran 
complained of pain in his neck that would at times radiate 
down to his trapezius muscle on the right side.  The examiner 
diagnosed degenerative joint disease of the cervical spine.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In this case, the Veteran's 
complaints of right shoulder pain have not been diagnosed as 
a separate shoulder disability, but as part of the 
symptomatology of diagnosed degenerative joint disease of the 
cervical spine.  [As was noted, the RO denied service 
connection for a neck condition and for a right shoulder 
disability as secondary to a neck condition.  The Veteran did 
not appeal those decisions.]

In the absence of any diagnosed right shoulder disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  In sum, 
the Veteran does not have a separate diagnosed right shoulder 
disability.  Hickson element (1) is therefore not met.  
The claim is denied on that basis.

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has currently rated the Veteran's lumbar spine 
disability, denominated as "degenerative disc disease of the 
lumbar spine", under Diagnostic Code 5242 [degenerative 
arthritis of the spine].     

The rating criteria for the spine were amended effective 
September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because 
the Veteran filed his initial claim of increase on September 
18, 2003, the former criteria must also be considered.  In 
this regard, the Veteran was initially service connected in 
1966 for a psychophysiological nervous system reaction, 
musculoskeletal type, with arthritis, due to back strain, 
pursuant to the former Diagnostic Code 9504 (subsequently 
changed to Diagnostic Code 9511), which related to evaluation 
of psychological/physiological disabilities.  

The record shows a current diagnosis of degenerative disc 
disease of the lumbar spine.  In February 2004 a VA examiner 
opined that it was less likely than not that the Veteran's 
back condition was causally related to a psychiatric 
etiology.  In view of the current diagnosis of degenerative 
disc disease of the lumbar spine, and absent any evidence of 
associated psychiatric problems, use of former Diagnostic 
Codes 9504/9511, or of any current psychiatric diagnostic 
code, is not appropriate.  

Diagnostic Code 5003 [degenerative arthritis] is applicable.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Arthritis of the 
lumbar spine is rated based on limitation of motion under 
both former Diagnostic Code 5292 and Diagnostic Code 5242. 

The Board has considered rating the Veteran's lumbosacral 
spine disability under former Diagnostic Code 5293 and 
current Diagnostic Code 5243, which provide rating criteria 
for intervertebral disc syndrome.  However, he has not been 
diagnosed as having intervertebral disc syndrome.  Moreover, 
the Veteran has been service connected for bilateral lower 
extremity radiculopathy secondary to his low back disability, 
with a 10 percent rating assigned for each lower extremity.  
Because the neurological problems associated with the 
service-connected lumbar spine disability have been 
separately rated, rating under former Diagnostic Code 5293 
and current  Diagnostic Code 5243 is not appropriate and 
could lead to prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2009) [the evaluation of the same disability under various 
diagnoses is to be avoided].  

Thus, rating under former Diagnostic Code 5292 and current 
Diagnostic Code 5242 is most appropriate. 


VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria in the July 2007 SSOC.  The 
increased rating claim was readjudicated in an August 2008 
SSOC.  The Veteran's representative submitted a brief in 
November 2009, subsequent to the August 2008 SSOC; he did not 
indicate that there was any additional information or 
evidence to submit.  Therefore, there is no prejudice to the 
Veteran in the Board adjudicating the claim by applying the 
former and current schedular criteria.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).
 
Specific rating criteria

(i.)  The former schedular criteria

Under former Diagnostic Code 5292 [limitation of motion, 
lumbar spine], a 10 percent disability rating is assigned for 
slight limitation of lumbar spine motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "moderate" and "severe" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  "Moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc" and "severe" is generally defined as "of a great 
degree: serious."  See Webster's Ninth New Collegiate 
Dictionary 871, 1078 (1990).



(ii.)  The current schedular criteria

The current schedular criteria, namely the General Rating 
Formula for Diseases and Injuries of the Spine, provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease the following 
ratings will apply.

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

Analysis

Schedular rating

The Veteran is currently assigned a 20 percent disability 
rating.  He seeks a higher rating.  The next higher available 
rating under both the former and the current applicable 
diagnostic codes is 40 percent. 

(i.)  The former schedular criteria

Pursuant to Diagnostic Code 5292, a 20 percent rating is 
assigned for moderate limitation of motion.  A 40 percent 
rating is assigned for severe limitation of motion.    
  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 
4.71, Plate V (2009).

At the February 2004 VA examination, the Veteran demonstrated 
flexion to 
80 degrees, extension to 25 degrees, right lateral flexion to 
35 degrees, left lateral flexion to 25 degrees, and bilateral 
rotation to 30 degrees.  After nine repetitions, flexion was 
still to 80 degrees, and extension was still to 25 degrees.  
Spasm was noted in the paralumbar musculature.  The examiner 
opined that the Veteran had moderate functional impairment 
associated with his low back condition.  

At an October 2006 VA examination, range of motion of the 
thoracolumbar spine was similar, with 80 degrees flexion; 
extension to 30 degrees; rotation left and right was to 45 
degrees, and lateral flexion left and right was to 45 
degrees.

The foregoing clinically demonstrated ranges of lumbar spine 
motion in February 2004 and October 2006 which are nearly 
normal and can hardly be described as so serious as to 
warrant being characterized as "severe."   There was 
evidence of pain and muscle spasm, so the service-connected 
lumbar spine disability may best be described as moderate, 
meriting a 20 percent disability rating, but no higher.  
   
(ii.)  The current schedular criteria

To obtain a 40 percent disability rating under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, the Veteran would have to demonstrate forward flexion 
of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. 

The range of motion measurements described above [i.e., 
forward flexion to 80 degrees] fall well short of the 
limitation of motion required to warrant a higher schedular 
rating under the current General Rating Formula for Diseases 
and Injuries of the Spine.  There is no competent medical 
evidence which suggests more significant limitation in ranges 
of back motion is present.      

Moreover, the Veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  At the VA 
examinations in February 2004 and October 2006, range of 
motion in the Veteran's lumbar spine was nearly normal.  
Because the Veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

In short, for reasons stated above the Board has determined 
that the criteria for a 
20 percent disability rating have been met pursuant to the 
current Diagnostic Code 5242.       



DeLuca consideration

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  See DeLuca, supra.

The Veteran has complained of back pain.  However, there is 
no evidence that such symptomatology warrants the assignment 
of an additional disability.  The VA examiner in February 
2004 noted that after nine repetitions the Veteran's lumbar 
range of motion was still nearly normal, with flexion to 80 
degrees extension to 25 degrees.   In October 2006, lumbar 
spine range of motion was similar.  

The Board further notes that the Veteran reported to the 
examiner in February 2004 that he used no assistive devices 
to ambulate; he did not use a lumbar brace; he was able to 
walk for 45 minutes; he had had no unsteadiness or falls; he 
had not had any surgeries on his back; and he was able to 
walk, transfer, do bed activities, get in and out of bed, get 
in and out of a chair, eat, groom bathe, toilet and dress 
himself.  He was able to drive.  His testimony in July 2005 
and February 2007 was similar.  

Although the February 2004 examiner did note that there was 
evidence of weakness, pain, decreased endurance, and fatigue 
with repetitive flexion and extension, there was no 
significant functional loss noted.  Absent additional loss of 
motion or similar functional loss, an increased rating is not 
warranted under DeLuca.  

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 38 
C.F.R. § 3.400 (2009). Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
September 18, 2003. 
As was alluded to above, a 10 percent rating was assigned for 
the Veteran's disability under a psychiatric diagnostic code 
from the date of service connection, May 25, 1966; a 20 
percent disability rating is now assigned under an orthopedic 
code from September 18, 2003 forward.

Therefore, the relevant time period under consideration is 
from September 18, 2002 to the present. The question to be 
answered by the Board, then, is whether any different rating 
should be assigned for any period from September 18, 2002 to 
the present.

It appears that the Veteran's service-connected back 
disability has not changed appreciably during the appeal 
period.  Accordingly, the currently assigned 
20 percent for the lumbar spine disability is awarded from 
September 18, 2002 to the present.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  The Board notes 
that referral for extraschedular rating is unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.

With respect to hospitalization, there has been none for the 
Veteran's lumbar spine disability.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the Veteran's employment 
due to the service-connected lumbar spine disability.  The 
record shows that the Veteran is currently retired and that 
he previously worked many years as a farmer.  In 2004 he was 
working at a desk job as a telemarketer.  There is no 
indication that the Veteran's lumbar spine disability causes 
significant problems with finding work, over and above that 
which is contemplated in the 20 percent rating which is now 
assigned.  Any occupational impairment is specifically 
contemplated in the schedular rating which is assigned.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no unusual clinical presentation noted 
in the medical records, nor does the record disclose any 
other reason why an extraschedular rating should be 
considered. 

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased disability rating is 
not warranted for the Veteran's service-connected 
degenerative joint disease of the lumbar spine.  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine is denied.  


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


